      Case: 1:18-cr-00701-CAB Doc #: 28 Filed: 02/18/20 1 of 4. PageID #: 184



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                      )   CASE NO. 1:18-cr-00701
                                               )
       Plaintiff,                              )
                                               )   JUDGE CHRISTOPHER A. BOYKO
       v.                                      )
                                               )
ERIC WITHERSPOON,                              )   DEFENDANT ERIC WITHERSPOON'S
                                               )   OBJECTIONS TO PSR
       Defendant.                              )



       Defendant, Eric Witherspoon ("Witherspoon"), through undersigned counsel, hereby

respectfully submits the within objections to the PSR.

The Offense Conduct

       Paragraph 14 of the PSR refers to Witherspoon "giving, offering, and promising things of

value . . . including multiple cash payments" and depriving the citizens of the "honest services"

of Taylor, a city official. However, Witherspoon pled guilty to count 1 only (of the 9-count

indictment), which was bribery and which involved a single cash payment regarding "Premises

1." Counts 1 through 7 alleged honest services wire fraud, and count 9 alleged bribery regarding

"Premises 2." Witherspoon did not plead guilty to counts 1 through 7 and count 9, he will not be

convicted of them, and they will be dismissed. Therefore, Witherspoon respectfully submits that

paragraph 14 should be redacted.

       Paragraph 15 of the PSR refers to Witherspoon offering to pay or paying "sums of cash"

over a two-year period, in exchange for a number of enumerated benefits.               However,

Witherspoon pled guilty to count 1 only (of the 9-count indictment), which was bribery and

which involved a single cash payment of $3,000.00 regarding "Premises 1." Counts 1 through 7
      Case: 1:18-cr-00701-CAB Doc #: 28 Filed: 02/18/20 2 of 4. PageID #: 185



alleged honest services wire fraud, and count 9 alleged bribery regarding "Premises 2."

Witherspoon did not plead guilty to counts 1 through 7 and count 9, he will not be convicted of

them, and they will be dismissed. Therefore, Witherspoon respectfully submits that paragraph

15 should be amended to reflect this fact.

        Paragraph 17 of the PSR asserts that ''in or around November 2013 . . . Witherspoon

agreed to pay Taylor $8,000.00 cash in exchange for Taylor getting Witherspoon on the bid list

for "Premises 1." However, the plea agreement that Witherspoon adopted during his plea

hearing reflects that the amount paid in connection with this particular bribery was $3,000.00,

and Witherspoon pled guilty to that crime. Therefore, Witherspoon respectfully submits that

paragraph 17 should be amended to reflect this fact.

       Paragraphs 19 through 24 of the PSR describe facts that were alleged by the government

in connection with the bribery allegations set forth in count 9 of the indictment, regarding

"Premises 2." However, Witherspoon pled guilty to count 1 only (of the 9-count indictment),

which was bribery and which involved a single cash payment of $3,000.00 regarding "Premises

1." Witherspoon did not plead guilty to count 9, he will not be convicted of it, and it will be

dismissed. Therefore, Witherspoon respectfully submits that paragraphs 19 through 24 should be

redacted.

Criminal History Computation

       Paragraph 51 of the PSR asserts that Witherspoon has a total criminal history score of

four. This total results from the assessment of 1 point for Cuyahoga County Common Pleas

Case No. CR-03-440105-ZA (attempted drug possession, M1), plus one point for Cleveland

Municipal Court Case No. 2013-TRC-032646 (OVI, M1), plus two additional points because it is

asserted that Witherspoon committed the instant offense while on probation in 2013-TRC-



                                                2
      Case: 1:18-cr-00701-CAB Doc #: 28 Filed: 02/18/20 3 of 4. PageID #: 186



032646.     However, Witherspoon was not convicted in 2013-TRC-032646.                    Rather,

Witherspoon's son, Eric L. Witherspoon (Eric Laronn Witherspoon), DOB 02/08/1991, was the

defendant in 2013-TRC-032646. The defendant in the instant case, Eric Lamont Witherspoon,

was born on 10/09/1963. Therefore, Witherspoon respectfully submits that he has a criminal

history score of 1, and is therefore in criminal history category I.

                                                       Respectfully submitted,

                                                       s/ Dominic J. Vitantonio
                                                       Dominic J. Vitantonio (0052058)
                                                       e-mail: dominic@advattys.com
                                                       s/ George J. Argie
                                                       George J. Argie (0034219)
                                                       e-mail: george@advattys.com
                                                       Argie, D'Amico & Vitantonio
                                                       6449 Wilson Mills Road
                                                       Mayfield Village, Ohio 44143
                                                       Telephone: 440-449-3333
                                                       Facsimile: 440-449-4031
                                                       Attorneys for Defendant, Eric Witherspoon




                                                  3
      Case: 1:18-cr-00701-CAB Doc #: 28 Filed: 02/18/20 4 of 4. PageID #: 187



                                 CERTIFICATE OF SERVICE

       A copy of the foregoing Defendant Eric Witherspoon's Objections to PSR was filed

electronically.   Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. Parties may access this filing through the Court's system.


                                                     s/ Dominic J. Vitantonio
                                                     Dominic J. Vitantonio (0052058)
                                                     Attorney for Defendant, Eric Witherspoon




                                                 4
